148 S.E.2d 593 (1966)
267 N.C. 661
STATE
v.
John Bynum STINSON.
No. 821.
Supreme Court of North Carolina.
June 16, 1966.
*594 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Lee W. Settle, Mebane, John D. Xanthos, Burlington, for defendant appellant.
PER CURIAM.
We have carefully examined the defendant's assignments of error and find them without merit. The motion for continuance was addressed to the discretion of the court. The motion for a directed verdict was properly denied. The court's charge presented fairly the burden the law required the State to carry before the jury could render a verdict of guilty on either of the charges. Error in the trial or reason why the verdict and judgment should be disturbed are not disclosed.
No error.
MOORE, J., not sitting.